Citation Nr: 0608595	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation for diabetes mellitus in 
excess of 40 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from January 1964 to January 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama that, in part, granted 
service connection for diabetes mellitus and assigned a 40 
percent evaluation.

In September 2005, a Board hearing was held at the RO before 
the undersigned acting Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appellant has appealed the initial 40 percent evaluation 
assigned to the diabetes mellitus disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted (May 25, 2001).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, the issue on 
appeal is as stated on the title page.

The appellant contends that several medical conditions 
including nephropathy, peripheral neuropathy, glaucoma, 
hypertension and infected toe nails are secondary to his 
service-connected diabetes mellitus disability.  In April 
2004, the RO sent the appellant a development letter 
concerning his secondary service connection claims for high 
blood pressure, glaucoma, trembling hands, toe nail 
infections and entitlement to individual unemployability.  As 
no rating decision has been issued as to any one of these 
claims, they are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

The claim cannot be fairly decided on the basis of the 
medical evidence currently of record.  Therefore, the claim 
is remanded so that additional evidence may be associated 
with the claims file.

The appellant has received medical care for his service-
connected diabetes mellitus from various providers, but all 
the records from these providers have not been obtained.  The 
appellant testified at his Travel Board hearing that he 
receives treatment at a VA facility for diabetes, but none of 
those treatment records have been associated with the claims 
file.  VA must obtain these outstanding VA records, which may 
well contain significant medical findings and conclusions 
relative to the veteran's claim.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. §§ 3.157(b)(1), 3.159(c). 

The appellant has also received treatment from a private 
physician, but the only medical records from that provider 
are dated from the 1980s to 2001, and no later records have 
been associated with the claims file.  There may be 
additional private treatment records probative to the claim 
and those records should be obtained.
See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Additionally, the appellant testified at his September 2005 
Board hearing that the symptomatology associated with his 
service-connected diabetes has increased in extent and 
severity since his last VA medical examination in June 2003 - 
almost three years ago.  

The medical evidence of record is insufficient for the Board 
to render a decision on the nature and severity of the 
diabetes mellitus disability.  These considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for an initial 
increased rating and of what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The appellant should be 
told to submit all pertinent evidence he 
has in his possession.  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant for diabetes mellitus 
and any related condition(s) should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for 
diabetes mellitus and any related 
problems since 2001.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After the above development is 
completed, the RO should arrange to have 
the appellant undergo an endocrinology 
examination in order to determine the 
nature, severity and extent of all 
manifestations of the diabetes mellitus 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  (The 
opinion requested below should be obtained 
even if the appellant does not report for 
the examination.)

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis, 
severity and extent of all manifestations 
of diabetes mellitus found.  All 
necessary tests and studies should be 
conducted.  

The examiner should record appellant's 
body weight and describe any change in 
weight since 2001.  The examiner should 
describe in detail the incidence and 
frequency, if any, of episodes of 
ketoacidosis or hypoglycemic reactions 
(i.e., daily, weekly, monthly), and the 
measures taken for their prevention as 
well as the type and frequency of 
treatment required for his diabetes 
(i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof).

The examiner should describe in detail 
the effect, if any, the diabetes mellitus 
has on appellant's social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); whether insulin injections 
are required, and if so, their frequency 
and dosages; whether oral hypoglycemic 
agents are required, and if so, their 
dosages; the degree of control achieved 
in response to medication (i.e., is the 
diabetes well-controlled, poorly-
controlled, uncontrolled); whether 
restricted diet is required; and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.

The examiner should record, if any, 
specific complaints concerning diabetic 
complications involving the skin, eyes, 
nervous system, heart, peripheral blood 
vessels, or renal system, and the 
appellant should be examined for diabetic 
complications.  The examiner should 
describe in detail the nature and 
severity of any complications, such as 
diabetic retinopathy, nephropathy, 
vascular deficiencies/arteriosclerosis, 
neuropathy, fungal infection, etc.  In 
the event there are no diabetic 
complications, the examiner should so 
state.  However, if there are significant 
diabetic complications, the appellant 
should be scheduled for all indicated 
additional examinations, such as 
neurologic, ophthalmologic, 
cardiovascular, peripheral vascular, 
dermatologic, renal, etc., in order to 
evaluate the nature and severity of all 
said diabetic complications.  Again, 
these additional tests are to be 
scheduled only if the appellant will 
report and the endocrine examiner 
concludes that these complications are of 
sufficient severity to require such 
additional examination.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report(s).  If any report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.

6.  Thereafter, the RO should re-
adjudicate the initial rating assigned 
for the diabetes mellitus disability.  
The re-adjudication must reflect 
consideration of the holdings in 
Fenderson v. West, 12 Vet. App. 119 
(1999), and Allen v. Brown, 7 Vet. App. 
439 (1995).  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

